Dear Mr. Bourgeois:
We received your request for an opinion regarding the use of funds received from the wireless emergency telephone service charge. This particular service charge is authorized by La.R.S. 33:9109 which provides that the governing authority of any district may levy an emergency telephone service charge in an amount not to exceed eighty-five cents per month per wireless connection.  You question the uses which may be made of these funds.
La.R.S. 33:9109 D specifically provides as follows:
  (1) In any district having a population of not less than twenty thousand persons as of the most recent federal decennial census, proceeds of the service charge collected after July 9, 1999, less the administration fee which the wireless service supplier is authorized to retain, shall be used for the following purposes:
  (a) (i) For payment of service suppliers' and the district's costs associated with the implementation of Phase I enhancements required by the FCC Order.
  .  .  .
  (b) For any lawful purpose of the district.  (emphasis added)
The purpose of communications districts, as provided in La.R.S. 33:9102, is to establish the number 911 as the primary emergency telephone number for use in communications districts and to provide for the identification of all streets, roads, highways, and dwelling places in such districts which are not otherwise designated by name and number, and to provide for other communication enhancements which will enable law enforcement and public safety agencies to decrease response time and improve effectiveness.  The statute does not say what portion of the service charge is to be used for Phase I enhancements.  It simply states it is to be used to cover the costs associated with it.
Accordingly, it is our opinion that the funds received from the wireless emergency telephone service charge must be used as mandated by the statute.  That is, for payment of service suppliers' and the district's costs associated with the implementation of Phase I enhancements as required by the FCC Order and for any lawful purpose of the district.
We trust that this adequately responds to your request.  If you have any further questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt
DATE RECEIVE:  August 27, 2001
DATE RELEASED: September 18, 2001